 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 RICHARD EDWARDS,                                   Case No.: 2:17-cv-02174-APG-VCF

 4         Plaintiff                               Order Granting Motion for Extension of
                                                                  Time
 5 v.
                                                                 [ECF No. 22]
 6 WASHOE COUNTY SHERIFFS OFFICE, et
    al.,
 7
            Defendants
 8
           IT IS ORDERED that plaintiff Richard Edwards’ motion for extension of time (ECF No.
 9
   22) is GRANTED. Edwards must file his opposition to the motion to dismiss on or before
10
   December 28, 2018.
11
           IT IS FURTHER ORDERED that Edwards’ request for more library time will be
12
   addressed by separate order by Magistrate Judge Ferenbach.
13
           DATED this 13th day of November, 2018.
14

15
                                                    ANDREW P. GORDON
16
                                                    UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
